Citation Nr: 1614994	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  10-29 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability, including degenerative disc disease of the thoracic and lumbosacral spine, including as due to an undiagnosed illness.

2.  Entitlement to an initial compensable evaluation for right foot scars.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel




INTRODUCTION

The Veteran served on active duty from October 1990 to October 1993. There is also by the Veteran's report a current period of military service, the exact dates of which have not yet been verified. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This claim was previously before the Board in April 2012, at which time it was remanded to afford the Veteran a Board hearing.  The agency of original jurisdiction (AOJ) has complied with the remand directives.

The Veteran was scheduled to appear at a Board hearing in May 2014, but he failed appear. The Veteran did not request to reschedule the hearing or provide the Board with good cause for missing the hearing. Therefore, the Board deems the request for a hearing withdrawn pursuant to 38 C.F.R. § 20.704(d). 

In addition to the physical claims file, the Board has conducted a review of the documents in the Veteran's electronic claims files located in the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. VBMS contains a November 2015 appellate brief.  The remaining documents are either irrelevant or duplicative of documents contained within the physical claims file.  Any future consideration of this claim should take into consideration the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In a March 2012 report of contact, the Veteran indicated that he was deployed in March 2012.  The records from that deployment have not been associated with the claims file.  The duty to assist requires that VA make all necessary efforts to obtain all updated and relevant records in the possession of a Federal agency. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  Therefore, remand is necessary to obtain those records.

Regarding his claim of service connection for a back disorder, in a letter dated in October 2010, J.D., D.N.P. opined that the Veteran's degenerative changes in his spine are related to his military service.  The Veteran was afforded a VA examination in December 2008, in which the VA examiner opined that the Veteran's degenerative disc disease of the thoracic and lumbar spine are not related to Gulf War syndrome.  However, no opinion was offered as to whether the Veteran's spine disorder is directly due to service.   

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion. Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).  Therefore, remand is necessary to obtain an opinion regarding direct service connection.  

Regarding the Veteran's claim for a compensable evaluation for his right foot scars, the Board finds that an updated VA examination is necessary.  In the November 2015 appellant's brief, the Veteran stated that the severity of his scarring warrants a rating in excess of the current noncompensable rating and referenced pain.  The Veteran's most recent examination was in December 2008 at which time the examiner noted tenderness over the scar area, however, it is unclear if any service-connected scar was painful.  

Where the Veteran claims that a disability is worse than when originally rated, VA must provide a new examination. See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability. 38 C.F.R. § 3.327(a).  Therefore, remand is necessary to afford the Veteran a VA examination of his right foot scars.  

Accordingly, the case is REMANDED for the following action:

1. Obtain verification of a period of service in 2012, as well as all pertinent service treatment records from that period of service.  If necessary, contact the Veteran for information concerning his dates of service in 2012 and the branch of military service.  

2. Obtain all VA treatment records dating from October 2007. 

3. Schedule the Veteran for a VA examination to obtain an opinion on the etiology of his back disorder.  Any indicated studies or diagnostic tests should be performed.  Following physical examination of the Veteran and review of his pertinent medical history and lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed back disability, including disc disease, is related to service.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

The underlying reasons for any opinion expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4. Schedule the Veteran for a scars examination.  The examiner must describe in detail the current status of scars of the right foot, including all signs and symptoms necessary for rating the disability under the rating criteria.  In particular, the examiner should provide a description of the Veteran's right foot scars, including the sizes and locations.  He or she should also indicate whether they are unstable or painful; deep or superficial; and linear or nonlinear.  He or she should also indicate whether any of the scars total an area greater than 39 square centimeters, and whether the scars cause any functional loss.  

5. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




